DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 11/19/2021.
Applicant cancelled Claims 3-5 and 14-16.

Allowable Subject Matter
Claims 1-2, 6-13 and 17-20 are allowed that are renumbered as 1-14.
The following is an examiner’s statement of reasons for allowance: the closest prior arts Wang et al (Pub. No. US208/0150784), Marcus et al (Pub. No. US2016/0162779), Caid et al (U.S. Patent No. 7,251,637), Kothari et al (Pub. No. US2007/0143322), Gillis (U.S. Patent No. 6,523,026), and/or Demmer et al (Pub. No. US2015/0173655) are generally directed to various aspects of vector representing occupational data records, semantic matching, similarity using non-orthogonal vector, n-dimensions semantic space. However, none of the cited references teaches or suggests, alone or in combination, the claimed invention as recited in independent claim 1 and similar claim 12. The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.  The dependent claims, together with the other limitations of the respective independent claims are novel and non-obvious over the prior art of record.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033. The examiner can normally be reached M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163